People v Rivera (2017 NY Slip Op 08477)





People v Rivera


2017 NY Slip Op 08477


Decided on December 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 5, 2017

Gische, J.P., Kapnick, Oing, Moulton, JJ.


5126 3279/13

[*1]The People of the State of New York, Respondent,
vJoseline Rivera, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Anokhi A. Shah of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Emily Chalela of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Steven L. Barrett, J., at plea and sentence), rendered May 10, 2016, unanimously affirmed.
Although we find that defendant did not make a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 5, 2017
CLERK